Lea, J.
R. F. Nichols is sued as endorser of a promissory note, and urges as matter of defence, that there was no demand of payment of the maker. It appears that Sewson, the maker of the note, was a partner of the firm of R. F. Nichols & Oo., who endorsed the note, and who had their place of business in this city; that this firm was dissolved some time in the summer or fall of 1854, but that Sewson continued to visit frequently their place of business after the dissolution, and until within a month or six weeks prior to the maturity of the note. Sewson resides in the parish of Jefferson, some distance above Can-ollton. On the day the note fell due, the notary’s deputy, about four, or half past four o’clock in the afternoon, called at the store or office of Nichols, the late partner of the maker, and was there informed that the maker resided in the parish of Jefferson, about three miles above Carrollton. Thereupon, the note was protested for non-payment.
The question is, whether the endorser is discharged by any want of diligence in making a demand of payment of the maker. It is undoubtedly the duty of the holder of a note, to use all reasonable diligence to make a demand of payment of the maker; but this word diligence is to be construed reasonably. Had the holder known before the maturity of the note, that the maker resided in another parish, it would have been his duty to make a demand of payment at his domicil, he having no fixed place of business; but it not only does not appear that he had such knowledge, but there was nothing to put him upon an inquiry with reference to the maker’s residence. The plaintiff was holder of a note dated in New Orleans, drawn by a person at the time transacting commercial business in this city. He had a right to presume that the maker resided here. If he was under a false impression with reference to the maker’s domicil, it was one which naturally resulted from the circumstances under which the endorser himself had placed the note in circulation. *784The note not having been paid within banking hours, was placed in the hands of a notary for protest, who was then informed for the first time, that the maker resided in another parish, at a distance, which considering the lateness of the hour and the season of the year, furnishes, we think, a reasonable excuse for a want of due presentment for non-payment.
Judgment affirmed, with costs.